Case 8:20-cv-02268-DOC-DFM Document 16-1 Filed 12/08/20 Page 1 of 1 Page ID #:1636




       On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                        the District of Columbia Bar does hereby certify that



                                  Anna P Engh
            was duly qualified and admitted on February 13, 1991 as an attorney and counselor entitled to
                         practice before this Court; and is, on the date indicated below, a(n)
                                   ACTIVE member in good standing of this Bar.




                                                                                In Testimony Whereof,
                                                                            I have hereunto subscribed my
                                                                            name and affixed the seal of this
                                                                                 Court at the City of
                                                                                 Washington, D.C., on
                                                                                  November 5, 2020.




                                                                                  JULIO A. CASTILLO
                                                                                    Clerk of the Court




                                                                        Issued By:
                                                                                 District of Columbia Bar Membership




     For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                         memberservices@dcbar.org.
